Title: To James Madison from Archibald Roane, 11 August 1802
From: Roane, Archibald
To: Madison, James


Sir
Knoxville 11 August 1802.
When Doctor Dickson our Representative was on his return from Congress he gave me reason to expect that Copies of those papers or books in your office, which had respect to the titles of land in this state would be forwarded on here as soon as convenient. Permit me again to remind you that such Copies particularly those of the entries in Carter’s office will be very beneficial to many of the Citizens in support of their titles as the originals are lost or destroyed. A considerable number of suits have been delayed and probably will be farther delayed or lost should they not arrive in the course of a few months. Your attention is therefore respectfully sollicitted to the business. I have the honor to be &c
(signed)   Archibald Roane
 

   
   Letterbook copy (T: Governor’s Letterbook).



   
   For Tennessee governor Archibald Roane’s request for the copy of a book containing land entries for Washington County, Tennessee, supposedly lodged in the State Department, see Roane to JM, 28 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:285). Roane reiterated his request in a letter to JM of 1 Sept. 1802 (not found), to which Daniel Brent replied in JM’s absence that he would “procure an examination of the copy of the Book in question to be commenced, and when it is compleated, the Secretary will, no doubt, ca[u]se it to be forwarded to you” (Brent to Roane, 4 Oct. 1802 [DNA: RG 59, DL, vol. 14]).


